UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                  No. 98-31268
                                Summary Calendar

                               CECELIA BOUDREAUX,

                                                      Plaintiff-Appellee,

                                     VERSUS

                             WAL-MART STORES, INC.,

                                                      Defendant-Appellant.



               Appeal from the United States District Court
                   for the Eastern District of Louisiana
                               (97-CV-498-E)


                                 July 15, 1999
Before DAVIS, DUHÉ and PARKER, Circuit Judges.

PER CURIAM:*

     Wal-Mart Stores, Inc. appeals a jury verdict and judgment of

$82,493.09 for Plaintiff Cecelia Boudreaux in this personal injury

case.       We affirm.

     Boudreaux tripped and fell over a pallet left in an aisle in

the Wal-mart Store located in Harvey, Louisiana, injuring her back

and wrist.       The jury found that Wal-mart and Boudreaux were each

fifty percent negligent in causing the accident and found that


        *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                       1
Boudreaux suffered $164,986.17 in damages.     The district court

reduced the damage award to $82,493.09, reflecting Boudreaux’s

comparative fault, and entered judgment.

     Wal-Mart appeals, arguing that the evidence was not sufficient

to support either liability or the damages awarded. We must affirm

a jury verdict, unless reasonable and impartial minds could not

have reached the conclusion the jury expressed in its verdict.   See

Liberty Mut. Ins. Co. v. Falgoust, 386 F.2d 248, 253 (5th Cir.

1967). After reviewing the record, we find that the jury’s verdict

as to both liability and damages is supported by the evidence.

     AFFIRMED.




                                2